GRIFFIN, Judge.
We affirm the defendant’s convictions for attempted first degree murder with a firearm, burglary of a structure while armed, two counts of robbery with a firearm, three counts of aggravated assault with a firearm, two counts of grand theft auto, evidence tampering, and arson. We are bound, however, to vacate the departure sentences of life imprisonment imposed by the lower court.1 The supreme court has clearly and repeatedly announced that guidelines departure orders must be filed contemporaneously with the announced departure sentence. Blair ¶. State, 598 So.2d 1068 (Fla.1992); State v. Lyles, 576 So.2d 706 (Fla.1991); Ree v. State, 565 So.2d 1329 (Fla.1990). The departure order in this case shows that it was prepared and filed ten days later, which plainly violates the supreme court’s requirement. For this reason, we vacate the departure sentences and remand to the lower court to resentenee defendant within the guidelines.
AFFIRMED in part; and REMANDED.
PETERSON and THOMPSON, JJ„ concur.

. The maximum permitted sentence under the guidelines is nine years' imprisonment.